DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.

Response to Arguments
As the applicant has cancelled all of the previously filed claims and submitted new claims, there exist no claim specific arguments to answer.  There does appear to be one major issue argued by the applicant that would carry over.  The Examiner gave a 112A and 112B rejection in the last action to the term “maintenance mode”.  Applicant  argues that the maintenance mode is actually a pressure accumulating mode, however, the use of the term still lacks antecedent basis in the specification.  The Examiner does not accept these arguments as valid, and the issue remains unresolved.  As a matter of fact, the “maintenance mode” does not exist in the disclosure.  For the 
Applicant also argues that there is no basis for presuming the movement to the bottom dead point.  This is demonstrably false.  Fig. 3 of Leimbach clearly shows the piston stop 82 of the piston in contact with the piston stop 84.  Further, Leimbach actually discusses this in paragraph [0084], “In FIG. 3, the movable piston stop 82 is now in contact with the stationary piston stop 84, which is why the cylinder venting chamber 94 is at its minimum (or zero) volume. In FIG. 3, the driver 90 is also at its bottom-most travel position, and its lower-most tip can be seen extending out the exit port at the bottom of the guide body 36.”.
Finally, applicant argues that the Leimbach reference does not provide for “switching between modes”.  The Examiner would point the applicant to Figs. 13a-15, which contain a logic flow chart that highlights the command structure for the controller.  It is clear from this chart that the controller can initiate and turn off various modes, such as item 290, which turns on the motor.  For an in depth discussion of the controller command structure, please see paragraphs [0116-0135].  Furthermore, the Kramer reference IS an Electronic Control for a pneumatic driving tool. 


Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claimed invention is a driving machine.  Claim 22 appears to be introducing a stopper with a built in detection mechanism (as opposed to the previously claimed stopper detection system that resided in the driving machine).  
Newly submitted claim 25 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the prior iteration of claims claimed a DC motor (claim 7).  Furthermore, the specification describes a DC motor [0046], “a brushless DC motor”.  Claim 25 appears to be introducing an AC motor “a brushless motor, and the control circuit controls the brushless motor via an inverter.”.  Since the battery must be DC, the inverter means that the motor is AC.  Furthermore, in an incredibly confusing turn of events, the specification actually supports this – [0020], “a three-phase AC current (excitation current) for driving the electric motor 13”.  As such, the Examiner is withdrawing the claim.  The Examiner suggests the applicant amend both the claim and the specification to sort out this issue.  In simple terms, a DC motor CANNOT be powered directly by an AC current.  

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 and claim 25 are withdrawn from 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “Operating member” of claim 21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
“Operating member” of claim 21;
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 19, the claim limitation “maintenance mode” does not appear in the disclosure.  As such, it represents both a written description violation as well as a new matter situation. 

Regarding claim 21, the claim limitation “operating member” does not appear in the disclosure.  As such, it represents both a written description violation as well as a new matter situation.  Furthermore, despite the applicant’s submitted remarks “highlighting” the support for the claim amendments, the Examiner is unable to find any structure resembling this feature in paragraphs [0033-0034] highlighted by the applicant.  As an aside, the Examiner notes that these paragraphs do not even mention the term mode.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, the claim limitation “maintenance mode” renders the claim indefinite, as the term is not defined in the specification and there does not appear to be 

Regarding claim 21, the claim limitation “operating member” does not appear in the disclosure.  As such, the claim is rendered indefinite, as the Examiner must “guess” as to what part or parts comprise this limitation.  As such, this claim limitation is inherently indefinite.  

Regarding claim 21, the limitation “the operating member is operated to operate the moving mechanism and to strike the stopper” renders the claim indefinite, as it is unclear how the operating mechanism can both operate the moving mechanism AND strike the stopper.  In the interest of compact prosecution, the Examiner will interpret this limitation to include an operating member that can cause the moving mechanism to both move and to strike the stopper.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


 Claims 19-21, 23-24, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by , Leimbach, (US 20090090759).  Leimbach incorporates by reference the following references, which may be used by the examiner as anticipatory prior art;
Pedicini, (US 2006/0180631)
Kondo, (US 5,720,423)
Sollberger, (US 4,215,808)
Moorman, (US 5,732,870)
Moorman further Incorporating by reference Kramer, (US 4,679,719)
Moorman, (US 6,431,425)
Moorman further Incorporating by reference Kramer, (US 4,679,719)
Moorman, (US 5,927,585)
Moorman further Incorporating by reference Kramer, (US 4,679,719)
Moorman, (US 5,918,788)
Moorman further Incorporating by reference Kramer, (US 4,679,719)

As the use of these incorporated references can at times be confusing, the examiner will do his best to highlight the appropriate relationships in the prior art.



Regarding claim 19, Leimbach, via Pedicini discloses: A driving machine (Abstract; “A portable electric fastening tool”) comprising: 

a cylinder (Pedicini - [0039], “14 Cylinder”, Fig. 3); 

a pneumatic chamber (Pedicini - [0039], “13 Air Chamber”, Fig. 3) spatially connected to the cylinder; 

a piston (Pedicini - [0039], “5 PIston”, Fig. 3) reciprocally movably provided in the cylinder; 

a blade (Pedicini - [0039], “8 Anvil”, Fig. 3) attached to the piston and striking a stopper; 

a moving mechanism (Pedicini - [0039], “7 Gear Reduction/Drive Train”, Fig. 2) moving the piston from a bottom dead point (Pedicini - shown in Fig. 1) to a top dead point (Pedicini - shown in Figs. 2-4); and 

a control circuit configured to control the moving mechanism  (Both Leimbach and Pedicini contain a control circuit.  In Leimbach, the Control Circuit is [0072] “A printed circuit board that contains a controller is generally designated by the reference numeral 50”, In Pedicini, this circuit is designated  - [0039], “3 Control Circuit”, Fig. 3.  The examiner notes that a control circuit is a programmable item, and can be chosen appropriately to perform whatever function is needed of it.  -  However, as neither specifically discloses the control of the moving mechanism, the Examiner highlights Moorman, 5,732,870 – Fig. 9 shows flow chart of tool actuation, further Abstract, “The electronic control system comprises a remote solenoid valve to actuate the firing valve, a microprocessor having inputs from at least the trigger and safety trip and an output to energize the solenoid of the remote valve to cycle the tool” ), wherein 

the control circuit is switchable from a striking mode (Pedicini - [0078], When the rack pinion cutaway teeth (16) are opposite the rack (4), the rack (4), piston (6) and anvil (8) are free to travel to the front of the fastener device (100) as a result of the compressed air force from the air chamber (13) and a lack of restraint from the pinion cutaway teeth (16). The rack pinion (31) is decoupled from the rack (4), the piston (6) and anvil (8). The rack (4), piston (5) and anvil (8) assembly rapidly accelerate under the force of the compressed air and drive the fastener (6) into the substrate (18) as shown in FIG. 2.”) to a maintenance mode (Pedicini - [0078] “During rotation of the motor (1) which is driving the rack pinion (31) thru the drive train (7) the piston (5) moves further in the cylinder (14) compressing the air in the air chamber (13). This compression of air results in storage of a large amount of energy into the air contained within the air chamber (13). “) operating differently from the striking mode, wherein 

in the striking mode, the piston is moved to the top dead point by the moving mechanism, and then the piston is moved to the bottom dead point by gas in the pneumatic chamber and strikes the stopper (Pedicini - [0078]), and 

the striking mode is switched to the maintenance mode for filling the pneumatic chamber with gas (Pedicini - [0078]).  

Regarding claim 20, Leimbach, via Pedicini, further via Moorman, 5,732,870 discloses: an operation mode switching mechanism (Moorman, 5,732,870 – “mode selector switch 121”) operatable by an operator (Moorman, 5,732,870 – Col. 12, line 66, “It is within the scope of the invention to locate selector switch 121 wholly within the electronics package 111, so that it would be required to remove the unit comprising the back 118 and sides 113 and 114 of the electronics package to change the position of switch 121.”), wherein the striking mode is switched to the maintenance mode by operating the2Customer No.: 31561Docket No.: 68713-US-1102-PCT Application No.: 15/551,041operation mode switching mechanism (Moorman, 5,732,870 – Col. 12, line 54, “the microprocessor may be preprogrammed to provide two or more modes. When this is the case, the tool may be provided with a mode selector switch (shown at 121 in FIG. 5) having a number of positions equivalent to the number of modes provided by the microprocessor.” Col. 12, line 23, “As will be appreciated by one skilled in the art, there may be many modes of operation, depending upon the particular application to which the tool 1 is directed. Microprocessor 120 may be preprogrammed with any appropriate mode or modes suitable for the use to which tool 1 is directed.”).  

Regarding claim 21, Leimbach, via Pedicini, further discloses: an operating member  (Pedicini – rack member 31, operation of which described in [0078]) operated by the operator, wherein in the striking mode, the operating member is operated to operate the moving mechanism and to strike the stopper (Pedicini – [0078] “When the rack pinion cutaway teeth (16) are opposite the rack (4), the rack (4), piston (6) and anvil (8) are free to travel to the front of the fastener device (100) as a result of the compressed air force from the air chamber (13) and a lack of restraint from the pinion cutaway teeth (16). The rack pinion (31) is decoupled from the rack (4), the piston (6) and anvil (8). The rack (4), piston (5) and anvil (8) assembly rapidly accelerate under the force of the compressed air and drive the fastener (6) into the substrate (18) as shown in FIG. 2.”), and when the striking mode is switched to the maintenance mode, the operating member is operated to operate the moving mechanism without striking the stopper (Pedicini – [0078] “During rotation of the motor (1) which is driving the rack pinion (31) thru the drive train (7) the piston (5) moves further in the cylinder (14) compressing the air in the air chamber (13).”).  

Regarding claim 23, Leimbach, via Pedicini, further discloses:  a valve (Pedicini - [0039], “23 Release Valve”, Fig. 3) is provided to enable the introduction of the gas to the pneumatic chamber by connecting the pneumatic chamber to the outside ([0077], “A release valve (23) is used to replenish the air which may be lost between nail drives.”).  

Regarding claim 24, Leimbach, via Pedicini, further discloses: the valve (Pedicini - [0039], “23 Release Valve”, Fig. 3) includes a state wherein the introduction of the gas to the pneumatic chamber is restricted, and a state wherein the introduction of the gas to the pneumatic chamber is allowed (This claim definition describes the function of a valve.  As such, any and all valves meet the claim limitation).  

Regarding claim 26, Leimbach, via Pedicini, further discloses: a sensor3Customer No.: 31561Docket No.: 68713-US-1102-PCT Application No.: 15/551,041which detects a position of the moving mechanism is provided, and the control circuit detects the position of the piston by the position of the piston (Pedicini – [0049], 11 Drive Train Sensor [0050] 12 Piston Position Sensor) .  
 
Regarding claim 27, Leimbach, via Pedicini, further discloses: a battery (Leimbach, A battery 48) which is attachable and detachable is provided, and the control circuit controls the moving mechanism to operate by the power of the battery (Leimbach, [0071], “A battery 48 is attached near the rear of the handle portion 12, and this battery provides electrical power for the motor 40 as well as for a control system.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731